Title: 1782 December 13. Fryday.
From: Adams, John
To: 


       I went first to Mr. Jay, and made some Additions to the joint Letter, which I carried first to Mr. Laurens, who made some Corrections and Additions, and then to Passy to Dr. Franklin who proposed a few other Corrections, and shewed me an Article he has drawn up for the definitive Treaty to exempt Fishermen, Husbandmen and Merchants as much as possible from the Evils of future Wars. This is a good Lesson to Mankind at least. All agreed to meet at my House at 11 tomorrow to finish the joint Letter.
      